Citation Nr: 1616809	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to August 18, 2010 for multiple level disc disease, thoracic and lumbar spine, with left lower extremity radiculitis (previously chronic thoracic back pain) (hereinafter thoracic spine disability).

2.  Entitlement to an initial evaluation in excess of 40 percent for thoracic spine disability from August 18, 2010 to October 22, 2012.

3.  Entitlement to an evaluation in excess of 40 percent for thoracic spine disability from October 22, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.

This case comes before the Board of Veterans' Appeals Board on appeal from a March 2007 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs VA.  In that decision, the RO, inter alia, granted entitlement to service connection for thoracic spine disability and assigned a 10 percent rating, effective July 1, 2005.  The Veteran timely appealed the initial evaluation assigned.  The case has been transferred to the RO in St. Petersburg, Florida.

In February 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record.

The Board most recently remanded the claim in February 2012 for further development.  The Veteran underwent a VA examination in October 2012.  In November 2012, the RO issued a supplement statement of the case (SSOC) granting an increased rating of 40 percent for the thoracic spine disability, effective August 18, 2010.  The Veteran has not indicated that he is satisfied with the 60 percent rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Board notes that additional evidence was received after the January 2013 SSOC.  Review of this evidence reflects that it relates to issues other than those on appeal herein and/or is cumulative of the evidence already in the claims file.  As this evidence is therefore not pertinent to the appeal, a remand for initial agency of original jurisdiction (AOJ) review of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative"); 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board) (emphasis added).


FINDINGS OF FACT

1. Prior to August 18, 2010, the Veteran's thoracic spine disability was manifested by complaints of pain and limitation of motion; the evidence reflects pain on motion, weakened movement, and range of motion that did not more nearly approximate flexion between 30 and 60 degrees or combined range of motion not greater than 120 degrees, to include consideration of flare-ups. 

2. From August 18, 2010, to October 22, 2012, the Veteran's thoracic spine disability was manifested by complaints of pain and limitation of motion; the evidence reflects pain on motion, weakened movement, and range of motion of no worse than flexion of 30 degrees.

3. From October 22, 2012, the Veteran's thoracic spine disability was manifested by complaints of pain and limitation of motion; the evidence reflects pain on motion, weakened movement, and range of motion of no worse than flexion of 30 degrees, and intervertebral disc syndrome incapacitating episodes of at least 6 weeks in the past 12-month period.

4. The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2010, the criteria for establishing an evaluation in excess of 10 percent for thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

2.  From August 18, 2010, to October 22, 2012, the criteria for establishing an evaluation in excess of 40 percent for thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2015).

3.  From October 22, 2012, the criteria for establishing an evaluation of 60 percent, but not higher, for thoracic spine disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's thoracic spine disability, the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Concerning the Veteran's claim for a TDIU, given the favorable action taken below, the Board will not further discuss whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in October 2006, November 2009, October 2012, July 2014, and October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II. Rating Claims

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its March 2007 rating decision, the RO assigned a 10 percent initial rating for the Veteran's thoracic spine disability in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In its November 2012 rating decision, the RO increased the Veteran's thoracic spine disability to 40 percent under Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on IVDS, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The relevant evidence consists of VA and private treatment records; Social Security Administration records (SSA); VA examinations in October 2006 and October 2012; and the Veteran's statements.

Private treatment records from June 2005 to May 2006 revealed that the Veteran had decreased range of motion of his back and radicular symptoms.  He underwent back surgery in March 2006, and x-rays in May 2006 reflected a further collapse of the L5-S1 disk space compared to those taken the prior year.  The physician stated that the Veteran "may have further collapse with prolapse of the disk once again irritating the nerve root with weight bearing."

At his October 2006 VA examination, the examiner noted that the Veteran did not have back pain at the time of the examination but that he had chronic pain, which he described as "a burning sensation in the right hip that radiated to his right lateral ankle," which occurred three to four times per week and lasted up to twelve hours.  The Veteran reported that the pain was precipitated by bending, twisting of the waist, walking more than two blocks, and lifting more than 10-20 pounds.  The examiner noted that the Veteran used a back brace and a cane, and that he stated that he needed help with dressing during flare-ups.  There was no tenderness, deformity, or spasms.  Range of motion after repetition was flexion of zero to 90 degrees with pain, extension of zero to 20 degrees with pain, lateral flexion in each direction of zero to 30 degrees with pain, and lateral rotation in each direction of zero to 45 degrees with pain.  Straight-leg raises produced low back pain with radicular symptoms on the right side only.  The examiner noted that he did not have bowel or bladders problems.

VA treatment records from May 2007 to July 2010 noted limited flexion of the thoracolumbar spine and increased pain, which the Veteran described as an extremely strong piercing pain that worsened with prolonged sitting, standing, and walking.  In August 2007, the Veteran's physician remarked that there was tenderness on palpation and mild spasms in the right lower extremity.  In March 2009, the Veteran described his pain as a constant aching, burning, stabbing, throbbing, and sharp pain that radiated down.  He rated the pain level on average at six out of ten.

A VA physical therapy consultation in August 2010 noted a range of motion of flexion of 30 degrees and extension of 10 degrees.

SSA records in September 2010 reflected range of motion of flexion of 30 degrees, extension of zero degrees, and lateral flexion of 10 degrees.  The examiner noted that the Veteran was "severely limited in his activities of daily living due to pain and weakness," and that he could not dress or bathe by himself.  The Veteran's thoracolumbar spine was tender to palpation all along the lumbar spine and the examiner diagnosed him with "severe lumbar back pain with radiculopathy and denervation at L5 on the right side."  

At his February 2011 hearing, the Veteran testified that he was on numerous pain medications, which had an impact on his cognitive functioning.  He claimed that he was almost completely immobile but that he could "hobble around a good bit with the cane."  He reported that he did not leave his house much and that his wife had to help him with bathing and dressing.  He stated that he did not have a social life because he found his condition embarrassing, and that he fell about two times a month because of a pinched nerve that caused his leg to collapse.

At his October 2012 VA examination, the Veteran reported that he could stand for up to 40 minutes.  Range of motion was flexion of 30 degrees, extension of 10 degrees, lateral flexion in each direction of 25 degrees, and lateral rotation in each direction of 30 degrees.  There was no additional limitation of motion on repetition and functional loss was due to pain on movement.  There was no pain or tenderness on palpation, no guarding, and no bowel or bladder problems.  The examiner noted mild bilateral radiculopathy of the lower extremities, and diagnosed the Veteran with IVDS with incapacitating episodes of at least six weeks during the past 12-month period.

Upon review of the evidence, the Board finds that prior to August 18, 2010, an initial evaluation in excess of 10 percent is not warranted; that from August 18, 2010 to October 22, 2012, an evaluation in excess of 40 percent is not warranted; and that from October 22, 2012, an evaluation of 60 percent, but not higher, is warranted.

Prior to August 18, 2010, the evidence does not reflect forward flexion of the thoracolumbar spine greater than 60 degrees but no greater than 85 degrees, which would warrant a rating in excess to 10 percent.  To the contrary, the evidence shows that the Veteran's range of motion after repetition was no worse than flexion of 90 degrees with pain.  VA treatment records reflect limited range of motion with radicular pain, which the October 2006 examiner considering when noting the Veteran's range of motion after repetition.  Moreover, although the Veteran experienced flare-ups, given the normal or near normal range of motion findings including on post repetitive motion testing, neither the lay nor medical evidence reflects that these flare-ups were so significant as to result in additional loss of motion more nearly approximating the between 30 and 60 flexion or combined range of motion not greater than 120 degrees required for the next higher, 20 percent rating.

Further, from August 18, 2010, to October 21, 2012, the evidence does not reflect unfavorable ankylosis of the entire thoracolumbar spine, which would warrant an evaluation in excess of 40 percent.  To the contrary, the evidence shows that in August 2010 and September 2010, the Veteran's range of motion was flexion of 30 degrees and extension of 10 degrees.  As explained above in Note (5), ankylosis of the entire thoracolumbar spine entails a condition in which the entire thoracolumbar spine is fixed in either flexion or extension.  Here, the evidence reflects that the Veteran was still able to flex and extend his spine.  

However, from October 22, 2012, the evidence reflects IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12-month period, which would warrant an evaluation of 60 percent, but not higher.  At the October 2012 VA examination, the examiner diagnosed the Veteran with IVDS and stated that he had experienced incapacitating episodes of at least six weeks in the past 12-month period.  The examination report contained the regulatory definition of incapacitating episodes and the examiner's finding of incapacitating episodes reflects that he made this determination in light of the definition.  As explained above, the General Rating Formula for Diseases and Injuries of the Spine instructs to rate IVDS either under the General Rating Formula or under the Formula for Rating IVDS, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Here, since the Veteran experienced incapacitating episodes having a total duration of at least six weeks in the past 12 months, a 60 percent evaluation is warranted.  A 100 percent evaluation would be warranted under the General Rating Criteria if the Veteran had unfavorable ankylosis of the entire spine.  However, as discussed above, the evidence shows that the Veteran is still capable of flexing and extending his thoracolumbar spine.  Therefore, the Board will rate the Veteran under the Formula for Rating IVDS and grant an increased evaluation of 60 percent, but not higher, from October 22, 2012.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is service connected for radiculopathy of the right lower extremity associated with his thoracic spine disability and thoracic spine disability with left lower extremity radiculitis.  Thus, the associated objective neurologic abnormalities have been considered, the Veteran is being compensated for them, and there is no appeal relating to the evaluation the Veteran is receiving for these abnormalities at this time.  Further, VA treatment records and VA examinations show that the Veteran denied experiencing any bowel or bladder problems.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that prior to August 18, 2010, an initial evaluation in excess of 10 percent is not warranted; that from August 18, 2010, to October 21, 2012, an evaluation in excess of 40 percent is not warranted; and that from October 22, 2012, an evaluation of 60 percent, but not higher, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The discussion above reflects that the symptoms of the Veteran's thoracic spine disability are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether this disability causes marked interference with employment or frequent hospitalization, and referral for extraschedular consideration of the thoracic spine disability is not in order. 

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  To the extent that the Veteran seeks an extraschedular rating prior to the effective date of the TDIU (which will be assigned by the AOJ), the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate prior to the date when the disabilities rendered the Veteran unemployable.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, a remand for referral for extraschedular consideration of the claim for an increased rating for thoracic spine disability is not warranted.

III. TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As noted above, the Veteran is service connected for thoracic spine disability, rated as 40 percent from August 18, 2010, and increased to 60 percent from October 22, 2012.  In addition, he has been granted service connection for migraine headaches, rated at 10 percent from July 1, 2005; 30 percent from May 12, 2009; and 50 percent from October 4, 2012.  He is also service connected for major depressive disorder associated with his thoracic back disability, rated at 30 percent from February 24, 2012; chronic thoracic back pain, rated at 10 percent from July 1, 2005, to August 18, 2010; and right lower extremity radiculopathy associated with thoracic spine disability, rated at 10 percent from May 8, 2007.  Further, he is service connected for cervical degenerative disc disease (DDD), rated at 10 percent from July 1, 2005, and at 30 percent from October 4, 2012.  The Veteran's combined disability rating is 70 percent from August 18, 2010; 80 percent from February 24, 2012; and 90 percent from October 4, 2012. 

Given the 40 percent rating for the Veteran's thoracic spine disability and his combined evaluation of 70 percent from August 18, 2010, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities, specifically his thoracic spine disability and the associated radiculopathy, prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as an electrical engineer until December 2009.  Information on the Veteran's education reveals that he completed his junior year in college for electrical engineering. 

In September 2010, an SSA examiner opined that based on the Veteran's evaluation, he did not "believe the claimant should be able to sit, walk, and/or stand for a full workday, [or] lift/carry objects without limitations."  However, the physician stated that the Veteran could "hold a conversation, respond appropriately to questions, and carry out and remember instructions."  A psychologist examined the Veteran and  opined that it was "questionable as to whether [he would] be able to return to work."  She stated that this was "highly dependent upon the stabilization of his medical and psychological conditions," and that he would benefit from continued treatment "to address the depression, anxiety, and effects of long term chronic pain that are part of the clinical picture."  

In addition, SSA records revealed that the Veteran had the ability to understand, remember, and carry out many short and simple instructions; that he could attend and concentrate for two-hour periods; and that his contact with others should be casual and non-confrontational.  However, the records also noted that the Veteran needed reminders for personal care and medication, that he did not finish what he started, that spoken instructions had to be written, and that he had problems getting along with others and with authority.  The SSA examiner noted that the Veteran did not have the patience to deal with people and became angry because of his pain and medication.  The examiner found that the Veteran could not handle stress and that he found change in his routine to be extremely irritating.

At his February 2011 hearing, the Veteran testified that he worked until December 2009 and lost his employment because he was not able to maintain the duties of the job anymore due to his back pain.

The October 2012 VA examiner opined that "the Veteran [was] capable of sedentary to light duty employment" based on his service connected disabilities alone.  VA examinations for migraines and cervical spine DDD in July 2014 and October 2014, respectively, found that his migraines and cervical spine disabilities did not impact his ability to work.

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board acknowledges the VA examiners' October 2012, July 2014, and October 2014 conclusions that the Veteran's disabilities did not affect his ability to secure and maintain gainful employment.  However, a September 2010 physician evaluation opined that the Veteran would not be able to sit, stand, or walk for a full workday, and an October 2010 psychological examination questioned whether the Veteran would be able to return to work due to both his psychological and physical disabilities.  

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to August 18, 2010, for thoracic spine disability is denied.

Entitlement to an evaluation in excess of 40 percent, from August 18, 2010, to October 22, 2012, for thoracic spine disability is denied.

Entitlement to an evaluation of 60 percent, but not higher, from October 22, 2012, for thoracic spine disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


